Citation Nr: 0113534	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  96-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a pulmonary disorder to 
include an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO) which denied service connection 
for asthma, bronchitis, sinusitis and allergic rhinitis 
claimed as a breathing disorder.


REMAND

The veteran asserts that he had no problems breathing before 
service but that he incurred a chronic pulmonary disorder as 
a result of his Southwest Asia service during the Persian 
Gulf War.  The service medical records (SMRs) include 
evidence pertaining to several respiratory disorders.  Upon 
entry into service the veteran provided a medical history of 
asthma at age 10 (which he later denied), mild hay fever, 
frequent colds and sinus problems.  Contemporaneous 
examination found normal lungs.  During service, the veteran 
appears to have had three bouts of acute bronchitis which 
responded to antibiotics without evidence of inservice asthma 
or reactive airway disease.  

The veteran complained of breathing difficulties after his 
separation from service.  A VA examination including X-rays 
in October 1992 disclosed no respiratory abnormalities.  VA 
treatment records from January to August 1994 include 
statements that examination and pulmonary function testing 
"firmly establish [a] diagnosis of asthma" secondary to 
"petrochemical exposure in Saudi Arabia."  These records 
also include a diagnosis for allergic rhinitis.  Upon VA 
examination in January 1995, including X-rays and pulmonary 
function tests, the diagnosis was bronchial asthma.  Private 
treatment records from August 1992 to May 1997 include 
diagnoses of sinusitis, rhinitis, asthma, upper respiratory 
infection, bronchitis, influenza, chemical exposure, viral 
syndrome, reactive airway disease and a propellant problem.  
Several pulmonary function tests have been performed and 
appear to provide conflicting results.  

The current record does not provide a clear diagnosis for a 
current pulmonary disorder or medical opinion evidence as to 
the likely etiology of a current pulmonary disorder.  
Further, the record is unclear as to whether the veteran had 
a pulmonary disorder prior to entry into service and, if so, 
whether it was aggravated by service.  In consideration of 
the foregoing, the Board has determined that further 
development of the case is necessary to provide the veteran 
due process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by a pulmonary disease 
specialist to determine the nature and 
extent of any current pulmonary disorder.  
The claims file should be made available 
to the examiner for review.  The 
examining pulmonologist should conduct 
all indicated studies, including 
pulmonary function tests, and should be 
asked to address the following questions:

	(a)  Does the medical evidence 
clearly demonstrate that the veteran had 
a pre-existing pulmonary disorder at the 
time of his entry into active duty 
service?
(b)  If so, is at least as likely as 
not (50 percent likelihood or greater) 
that: (i) the disorder chronically 
increased during service and if so (ii) 
was the increase in severity of the 
disability due to the natural progress of 
the disease or beyond the natural 
progression of the disease?
(c)  If there is such clear and 
unmistakable evidence of a pre-existing 
pulmonary disorder which increased in 
severity in service beyond that which 
would be due to the natural progress of 
the disease, what are its current 
manifestations?
(d)  Regardless of your answer to 
the above questions, is at least as 
likely as not that any current pulmonary 
disorder is etiologically related to 
service, including exposure to 
respiratory allergens in the Persian 
Gulf?  

The medical rationale for the opinions 
reached would be especially helpful to 
the Board, including a discussion of 
those reports of record appearing to find 
a causal relationship between asthma and 
chemical exposure.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
pulmonary disorder.  If in order the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and the usual time within which 
to respond.  The RO then should return 
the case to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board intimates no opinion, either 
favorable or unfavorable, as to the merits of the case.  The 
veteran need not take further action until he is notified to 
report for examination.  He and his representative may submit 
to the RO additional evidence and argument pertaining to this 
remand.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



